UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7141



RONALD STEVEN PHILLIP,

                                            Petitioner - Appellant,

          versus


RANDY LEE, Warden, Caledonia Institution,

                                             Respondent - Appellee,

          and


NORTH CAROLINA ATTORNEY GENERAL,

                                                          Respondent.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-243-1)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul M. Green, Durham, North Carolina, for Appellant. Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ronald Steven Phillip appeals the district court’s order

granting summary judgment to the Respondents and denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).    We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.    See Phillip v. Lee, No. CA-99-243-1 (M.D.N.C. July 21,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 20, 2000, the district court’s records show that it was
entered on the docket sheet on July 21, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2